PER CURIAM.
The mother, Rosemarie Spano, appeals the denial of her motion to modify the parties’ custodial visitation agreement. We affirm.
A review of the record indicates that the mother failed to meet her burden of establishing that there was a substantial change in circumstances since entry of the parties’ visitation agreement that would warrant a change of custody, and that a change of custody would be in the best interest of the child. Mejia v. Rico-Perez, 827 So.2d 315, 316 (Fla. 3d DCA 2002); Perdices v. Perdices, 800 So.2d 289, 291 (Fla. 3d DCA 2001), review denied, 821 So.2d 299 (Fla.2002); Perez v. Perez, 767 So.2d 513, 516 (Fla. 3d DCA 2000). Therefore, we affirm the order under review.
• Affirmed.